Citation Nr: 0931413	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-06 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
lumbar spine degenerative disc disease, with L5-S1 disc 
protrusion and facet arthropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1979 to January 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO),  in St. Petersburg, 
Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

In March 2007, the Veteran requested an informal hearing 
before a Decision Review Officer of the RO.  The requested 
hearing was scheduled for August 14, 2007.  Before the 
scheduled date the Veteran requested that the hearing be 
postponed so that he could have his scheduled VA examination 
prior to the hearing.  The VA examination occurred on August 
30, 2007, however, the requested hearing was never 
rescheduled.  VA regulations provide that a claimant has a 
right to a hearing on appeal when a desire to appear in 
person is expressed.  See 38 C.F.R. §§ 20.700 (2008).  
Therefore, the Veteran must be afforded a hearing prior to 
the adjudication of his claim.

In August 2007, the Veteran indicated that he had a pending 
claim for Social Security Administration disability benefits.  
Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006).

The file does not reflect that the Veteran's records 
underlying any possible Social Security Administration 
disability benefits award have been obtained.  Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). Although not dispositive as to an issue 
that must be resolved by VA, any relevant findings made by 
the Social Security Administration are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001). 

Additionally, the Veteran's most recent VA examination is two 
years old.  As this matter is being remanded for the reasons 
set forth above, the Board finds that a contemporaneous VA 
examination would be of assistance in adjudicating the 
Veteran's claim for an increased disability rating.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the 
Veteran's Social Security 
Administration records, including all 
medical and administrative records that 
formed the basis of any decision 
rendered by that agency.  Efforts to 
obtain these records should also be 
documented, and any evidence received 
in response to this request should be 
put in the claims file for 
consideration in this appeal.

2.  The RO/AMC shall schedule the 
Veteran for a personal hearing before a 
Decision Review Officer at the RO.

3.  The RO/AMC shall schedule the Veteran 
for a VA examination to assess the 
current severity of his low back 
disability and any associated 
radiculopathy.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner(s) 
for review of the pertinent medical and 
other history.  Advise the Veteran that 
failure to report for this examination, 
without good cause, may have adverse 
consequences on his claim.  The examiner 
is asked to address the following:

(a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees.

(b)  Determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
back disorder and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

(c)  Identify any associated neurological 
manifestations associated with the 
service-connected low back disorder,  to 
include any associated bladder or bowel 
impairment. The severity of each 
neurological sign and symptom should be 
reported.

(d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS) of 
the low back.  If so, state whether IVDS 
results in incapacitating episodes, and 
if so, the duration of the episodes over 
the past 12 months should be reported.  
This should also be addressed for each 
year beginning in 2004 to the present.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

(e)  The examiner is also asked to 
comment on the impact of the claimed 
increase in severity of the Veteran's 
disability, if any, on the his employment 
and activities of daily life.  

A complete rationale for any opinion 
expressed should be provided. It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





